      Case 2:06-cv-00374-ROS Document 39 Filed 07/28/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Kirk Whitcombe, et al.,                           No. CV-06-00374-PHX-ROS
10                  Plaintiffs,                        ORDER
11   v.
12   Larry Henak, et al.,
13                  Defendants.
14
15         This case involves Plaintiffs’ attempts to challenge judgments issued by a state court
16   in Washington. The case was dismissed in March 2006. (Doc. 16). That order was
17   affirmed by the Ninth Circuit in July 2007. (Doc. 36). Plaintiffs now request the Court
18   appoint counsel, apparently to help them in continuing to challenge the Washington
19   judgments. This case is closed and there is no plausible basis for appointing counsel.
20         Accordingly,
21         IT IS ORDERED the Motion for Appointment of Counsel (Doc. 38) is DENIED.
22         Dated this 27th day of July, 2020.
23
24
25                                                    Honorable Roslyn O. Silver
                                                      Senior United States District Judge
26
27
28
